Citation Nr: 0945244	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-32 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for and acquired 
psychiatric disorder, to include posttraumatic stress 
disorder and generalized anxiety disorder. 
 
2.  Entitlement to service connection left arm carpal tunnel 
syndrome.
 
3.  Entitlement to service connection for a disability 
manifested by memory loss. 
 
4.  Entitlement to service connection for fallen arches with 
pain.

5.  Entitlement to service connection for a disability 
manifested by excessive snoring.
 
6.  Entitlement to service connection for headaches. 
 
7.  Entitlement to an initial (compensable) evaluation for 
tinea of the left shoulder and groin area.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to June 
2002, and from February 2003 to September 2003.  He served in 
the Persian Gulf War Theater of Operations in Kuwait. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of the VA Regional Office in Waco, Texas that denied service 
connection for PTSD, a generalized anxiety disorder, memory 
loss, falling arches with pain, headaches, excessive snoring 
and carpal tunnel syndrome.  Service connection was granted 
for tinea of the shoulder and groin areas, rated 
noncompensably disabling, from September 15, 2003.  The 
Veteran appeals for a higher initial disability rating

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Review of the record discloses that on the substantive appeal 
(VA Form 9) received in April 2007, a Travel Board hearing at 
the RO before a Member of the Board was requested.  The 
record does not contain any letter or documentation that this 
request was honored.  In its certification (VA Form 8) to the 
Board dated in September 2009, the RO indicated that a Travel 
Board hearing was requested but was cancelled.  As indicated 
previously, however, there is no writing in the claims folder 
showing that a hearing was scheduled, nor is there any record 
evidencing contact with the Veteran in this regard.  Under 
the circumstances, the RO should provide documentation for 
inclusion in the record that a Travel Board hearing was 
indeed scheduled and cancelled.  If this cannot be 
documented, the appellant should be contacted by letter and 
asked if he still desires a personal hearing.  Accordingly, 
the case is REMANDED for the following action:

The AOJ should schedule the appellant 
for a Travel Board hearing.  (The AOJ 
is at liberty to document that a 
hearing had been scheduled and then 
canceled by the appellant.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

